 In theMatterofTHE RALEIGHHOTEL COMPANYandHOTEL ANDRESTAURANT EMPLOYEESALLIANCE, LOCALNo.80Case No. R-641-Decided May 01, 1938Hotel Operating Industry-Investigation of Representatives:controversy con-cerning representation of employees: majority status disputed by employer;employer's refusal to grant recognition ofunion-Unit Appropriate for Col-lective Bargaining:service employees ; stipulation asto-Representatives:proofof choice: stipulation as to majorityrepresentation-Ccrtifcation of Representa-tives:pursuant to stipulation.Mr. Reeves R. Hilton,for the Board.Mr. Leo N. McGuire,ofWashington, D. C., for the Company.Mr. James McNamara,ofWashington, D. C., for the Union.Mr. Francis Hoague,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn January 24, 1938, the Hotel and Restaurant Employees Al-liance, Local No. 80, herein called the Union, filed with the RegionalDirector for the Fifth Region (Baltimore, Maryland) a petitionalleging that a question affecting commerce had arisen concerningthe representation of employees of The Hotel Raleigh,, Washington,D. C., herein called the Company, and requesting an investigationand certification of representatives pursuant to Section 9 (c) of theNational Labor Relations Act, 49 Stat. 449, Herein called the Act.OnMarch 18, 1938, the National Labor Relations Board, herein calledthe Board, acting pursuant to Section 9 (c) of the Act and ArticleIII,Section 3, ` of National Labor Relations Board Rules andRegulations-Series 1, as amended, ordered an investigation andauthorized the Regional Director to conduct it and to provide foran appropriate hearing upon due notice.The Board further orderedthat pursuant to Article III, Section 10 (c) (2), and Article II,'On March 8, 1938, the Unionfiledan amended petition changing the name of theCompany to read "The Raleigh Hotel Company." At the hearing, all parties agreed to theallowance of this amendment.353 354NATION AL LABOR RELATIONS BOARDSection 37 (b), of the Rules and Regulations-Series 1, as amended,this case be consolidated, for the purposes of hearing, with a caseinvolving' a charge by the petitioner herein that the Company hadengaged in unfair practices within the meaning of Section 8 (1), ofthe Act.On March 19, 1938, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company and uponthe Union.Pursuant to the notice a hearing in the consolidated casewas held beginning on March 24, 1938; and ending -April -2, 1938, atWashington, D. C., before Lawrence J. Posters, the Trial Examinerduly designated by the Board.The Board, the Company and theUnion were represented by counsel and participated in the hearing.As a result of conferences held during a recess the following stipula-tion was agreed upon by all parties to the proceeding and was offeredin evidence and made a part of the record in this matter withoutobjection :STIPULATIONIt is hereby stipulated and agreed by and between all theparties hereto that the following stipulation be submitted to theNational Labor Relations Board upon which the Board may enteran Order of Certification of Representatives pursuant to thepower vested in the Board by Section 9 (c) of the National. LaborRelations Act.IIt is stipulated and agreed that all service employees of TheRaleigh Hotel Company, including doormen, bellmen, elevatoroperators (front and back), lobby porters, housemen, wall wash-ers, vacuum men, cleaners and maids, and excluding foremen andthose employed in a supervisory capacity, telephone operators,porters, clericalworkers, front office employees timekeepers,engineers, firemen, valets, linen room clerks, inspectresses, houseofficers and night watchmen, constitute a unit appropriate for thepurpose' of collective bargaining within the meaning of Section9 (b) of the National Labor Relations Act.II IIt is stipulated and agreed that on January 24, 1938, there were97 employees of The Raleigh Hotel Company in the appropriateunit described above, and that by the aforesaid date, the Hoteland Restaurant Employees Alliance Local 80, had been designatedas their representative for the purposes of collective bargainingby 65 of the employees in said unit. DECISIONS AND ORDERSIII355Local No. 80 of the Hotel and Restaurant Employees Alliancehaving been selected for the purposes of collective bargaining by amajority of the employees in a unit appropriate for such purposesis, by virtue of Section 9 (a) of the National Labor Relations Act,the exclusive representative of all of the employees in such unitfor the purposes of collective bargaining in respect to rates ofpay,wages, hours of employment and other conditions ofemployment.IVIt is further stipulated and agreed that a certification may bemade and entered by the Board based on ,the foregoing stipula-tion and evidence already adduced at the hearing upon theAmended Petition for Investigation and Certification, withoutprejudicing the right of the National Labor Relations Boardto resumesaid hearing in the event that this stipulation isnot approved by the National Labor Relations Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYThe Raleigh Hotel Company, a corporation organized under thelaws of the District of Columbia, is engaged in the operation of a hotellocated at 12th St. and Pennsylvania Ave., N. W., in Washington,D. C. During the year 1937, the Company had approximately 60,000persons asitspaying guests. In January 1938, it employed ap-proximately 342 full-time workers.II.THE ORGANIZATIONINVOLVEDHotel and Restaurant Employees Alliance, Local No. 80, is a labororganization affiliatedwith the American Federation of Labor,admitting to membership all service employees of the Companyexclusive: of culinary workers, musicians, engineers, and supervisors.III.THE QUESTION CONCERNING REPRESENTATIONOn January 19 or 20, 1938,-representatives of the Union approachedthe Company requesting recognition of the Union as the collectivebargaining representative of employees of the Company.The Unionclaimed that a majority of such employees were members of theUnion, but the Company expressed doubt as to this fact .and up to 356NATIONAL LABOR RELATIONS BOARDthe date of the hearing had not recognized the Union as the bargain-ing representative of the employees.We find that a question has arisen concerning representation ofemployees of the Company.IV.THEEFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce within the District of Colum-bia and tends to lead to labor disputes burdening and obstructingcommerce and the free' flow of commerce.V.THE APPROPRIATE UNITThe parties stipulate, and we find, that all the 'service employeesof the Company, including doormen; bellmen, elevator operators(front and back), lobby porters, housemen, wall washers, vacuummen, cleaners, and maids, and excluding foremen and those em-ployed in a supervisory capacity, telephone operators, porters, cleri-cal workers, front office employees, timekeepers, engineers, firemen,valets, linen room clerks, inspectresses, house officers, and nightwatchmen, constitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9 (b) of the Act.VI. THE DETERMINATION OF REPRESENTATIVESThe parties stipulate, and we find, that Hotel and Restaurant Em-ployees Alliance, Local No. 80, has been 'selected for the purposesof collective bargaining by a majority of the employees in the unitdescribed above and is, by virtue of Section 9 (a) of the Act, theexclusive representative of all of the employees in such unit forthe purposes of collective bargaining in respect to rates of pay,wages, hours of employment and other conditions of employment,and we will so certify.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS of LAW1.A questionaffecting commerce has arisen concerning the repre-sentation of employeesof TheRaleigh Hotel Company,Washing-ton, D.C.,within themeaning of Section 9 (c), and Section 2 (6)and (7),of the Act. DECISIONSAND ORDERS3572.The service employees of the Company including doormen, bell-men, elevator operators (front and back), lobby porters, housemen,wall washers, vacuum men, cleaners, and maids and excluding fore-men and those employed in a supervisory capacity, telephone opera-tors, porters, clerical workers, front office employees, timekeepers,engineers, firemen, valets, linen room clerks, inspectresses, house of-ficers, and night watchmen, constitute a unit appropriate for thepurpose of collective bargaining within the meaning of Section 9 (b)of the Act.3.Hotel and Restaurant Employees Alliance, Local No. 80, is theexclusive representative of all the employees 'in such unit for thepurposes of collective bargaining, within the meaning of Section9 (a) of the Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lationsAct,and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 1, as amended,IT is 10REBY CERTIFIED that Hotel and Restaurant Employees Alli-ance, Local No. 80,has been designated and selectedby a majorityof all service employees of The Raleigh HotelCompany,Wash-ington, D. C., including doormen, bellmen, elevator operators (frontand back),lobby porters,housemen,wall washers,vacuum men,cleaners, and maids, and excluding foremen and those employed ina supervisory capacity,telephone operators,porters, clerical work-ers, front office employees,timekeepers,engineers,firemen, valets,linen room clerks, inspectresses,house officers,and night watchmen,as their representative for the purposes of collective bargaining andthat, pursuant to the provisions of Section 9 (a) of the Act, Hoteland Restaurant Employees Alliance, Local No. 80, is the exclusiverepresentative of all such employees for the purposes of collectivebargaining in respect to rates of pay, wages,hours of employment,and other conditions of employment.